Citation Nr: 0938876	
Decision Date: 10/14/09    Archive Date: 10/22/09	

DOCKET NO.  06-24 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than 29 November 
2002 for an award of service connection for migraine 
headache.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from July 1977 to July 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which granted service connection 
for migraine headaches with an effective date of 29 November 
2002, the date of the Veteran's claim to reopen.  The case is 
now ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  Service connection for migraine headache was denied in a 
March 1981 rating decision; the Veteran was notified of this 
decision and of his appellate rights and he did not appeal 
and that decision became final.  

3.  The Veteran filed an application to reopen a claim for 
service connection for migraine headache, and that claim was 
received by VA on 29 November 2002.

4.  There is no outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital to act as 
(the date of) an informal claim received within the year 
prior to the 29 November 2002 formal claim.  




CONCLUSION OF LAW
The criteria for an effective date earlier than 29 November 
2002 for an award of service connection for migraine headache 
has not been met.  38 U.S.C.A. §§ 501, 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3,155, 3.157, 3.400 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
claimants in obtaining such evidence.

The Veteran was provided formal VCAA notice in March 2003 and 
November 2004, prior to the issuance of the rating decision 
now on appeal from December 2005.  These notices informed him 
of the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  Of course, these notices were 
provided him with respect to his then pending claim for 
service connection.  The December 2005 rating decision 
granted service connection with a compensable evaluation and 
established an effective date from the date of the Veteran's 
claim to reopen.  The Veteran disagreed with the assigned 
effective date in May 2006.  It is Board practice and 
procedure that VCAA specificity in original claims does not 
extend to downstream issues.  Nonetheless, during the lengthy 
pendency of this appeal, the Veteran has been provided three 
Statements of the Case which include all of the relevant laws 
and regulations governing the establishment of effective 
dates.  Moreover, the Veteran has submitted numerous written 
statements and testified at a hearing at the RO wherein he 
has certainly established that he has actual knowledge of the 
evidence necessary to establish an earlier effective date, 
including a knowledge of the governing regulations.  The 
Veteran is also assisted by a competent service 
representative.  The Board finds that notice requirements are 
satisfied, and that any error in failing to provide notice of 
the governing regulations for effective dates prior to the 
grant of service connection in this appeal was harmless and 
without prejudice to the Veteran.  

All known available evidence has been collected for review.  
In this case, the evidence relevant to the Veteran's claim 
for an earlier effective date has long been a matter of 
record in his claims folder.  38 U.S.C.A. §§ 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A specific claim in the form prescribed by the VA Secretary 
must be filed in order for benefits to be paid or furnished 
to the individual under the laws administered by the VA 
Secretary.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  
However, in addition to the requirements for filing a formal 
claim, there are also regulatory provisions governing what 
are referred to as informal claims.

An informal claim is any communication or action of a 
claimant indicating an intent to apply for one or more 
benefits under the laws administered by VA.  Such informal 
claim must identify the benefits sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form (for a formal claim, in the form prescribed) 
will be forwarded to the claimant for execution.  If that 
formal claim is then received within one year from the date 
it was sent to the claimant, such formal claim will be 
considered as having been filed as of the date of the receipt 
of the informal claim.  38 C.F.R. § 3.155(a).  Additionally, 
the US Circuit Court of Appeals for the Federal Circuit 
(Circuit) has provided that the applicable laws and 
regulations require informal claims to be in writing (not 
verbal).  See Rodriguez v. West, 189 Fed. 3d. 1351 (Fed. Cir. 
1999).

Additionally, a report of examination or hospitalization 
which meets the requirements of this section will be accepted 
as an informal claim for benefits, if the report relates to a 
disability which may establish entitlement to service 
connection.  Acceptance of a report of examination or 
treatment as a claim to reopen is subject to the requirements 
of Section 3.114 with respect to action on VA initiative or 
at the request of the claimant, and the payment of 
retroactive benefits from the date of the report or for a 
period of one year prior to the date of receipt of the 
report.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.157(a).

The general rule regarding all effective dates is that the 
effective date for an award based on an original claim, a 
claim reopened after final disallowance or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Specifically, the effective date 
for reopened claims shall be the date of receipt of claim, or 
the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400(q)(2)(r).  

Analysis:  The Veteran's first and original claim for 
compensation was received by VA in February 1979, within one 
year of his separation from service in July 1978.  That claim 
identified disability of the heart and right ankle, but there 
was no claim for service connection for migraine or ordinary 
headache.  

A rating decision was subsequently issued in March 1981 which 
granted service connection for an incomplete right bundle 
block with partial left bundle branch block with a 30 percent 
evaluation effective from the date of service separation in 
July 1978, and also for the residuals of a right ankle injury 
with a noncompensable evaluation.  That decision also denied 
service connection for migraine headache.  In adjudicating 
the Veteran's claimed disabilities of the heart and ankle, it 
was clear from a review of the service medical records that 
the Veteran had complained of headache and had received a 
diagnosis of migraine headache during service, which had 
coincided with his diagnosis during service of anterior chest 
pain and left side weakness and temporary impaired vision of 
the left eye (diagnosed as causally related to his right 
bundle branch block).  On VA examinations following receipt 
of the Veteran's claim, the Veteran denied having any 
headaches over the prior year, and there was no diagnosis of 
migraine headache made on the VA examination.  Accordingly, 
although there had not been a claim for service connection 
for migraine headache, service connection for migraine was 
denied since it was noted to have been diagnosed during 
service, but believed intertwined with this then-service-
connected disability of the heart, but there were no further 
complaints of headache, and none found on VA examination.

Although the March 1981 rating decision is on file, a copy of 
the letter of notification of this rating decision is not.  
It can be assumed that notification was forwarded to the 
Veteran at that time in 1981 because two service connection 
claims had been granted with a 30 percent compensable 
evaluation.  To resolve situations such as this, the US Court 
of Appeals for Veterans Claims (Court) has defined a 
presumption of regularity to the effect that "the presumption 
of regularity supports the official acts of public officers 
and, in the absence of clear evidence to the contrary, Courts 
presume that they have properly discharged their official 
duties."  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926).  While the Ashley case 
dealt with regularity and procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  The Court specifically 
held that a statement of the appellant, standing alone, is 
not the type of "clear evidence to the contrary" which is 
sufficient to rebut the presumption of regularity in RO 
operations.  Id. at 274.  

The Board has also carefully reviewed the record, including 
the Veteran's testimony at two hearings and multiple written 
statements, and there is no statement to the effect that the 
Veteran never received notification of the original March 
1981 rating decision granting service connection with a 
compensable evaluation for two disabilities, and denying 
service connection for migraine headache, which the Veteran 
had not then claimed.  Furthermore, all such notices 
historically include attachments which provide a Veteran with 
the practice and procedures for filing a notice of 
disagreement and substantive appeal to perfect appeals to the 
Board.  Having received no disagreement with that rating 
decision with respect to the denial of service connection for 
migraine, that decision became final one year after it was 
issued.

The Veteran did not file another claim for service connection 
for migraine headache until multiple claims were received by 
him on 29 November 2002.  This was well over 21 years after 
he had first been notified of a denial of service connection 
for migraine headache.  The Board has reviewed the evidence 
of record and can find no informal claim or VA treatment 
record or examination which would satisfy the requirements 
for an informal claim at any time prior to the receipt of the 
Veteran's formal claim to reopen in November 2002.  

After the Veteran's claim to reopen was received in November 
2002, the claim was initially denied because the service 
medical records gave a strong indication of a history of pre-
service head injury with resultant headaches.  A statement 
from the Veteran's aunt confirmed that the Veteran had a 
blood clot at age 2 1/2, and the Veteran testified at a 
personal hearing that he fell from a swing in school and 
struck his head at age 12.  However, later treatment records 
indicated the questionable preservice history of a closed 
head injury prior to service and that trauma was not 
generally regarded as an etiological origin of migraine 
headache itself.  In October 2004, a VA doctor opined that 
the Veteran did have onset of migraines during service, but a 
neurological examination in January 2005 resulted in another 
VA doctor opining that it was not likely that the Veteran's 
migraines commenced in service.  Ultimately, the claim was 
considered reopened upon receipt of new and material evidence 
and eventually allowed, although there was both evidence for 
and against the Veteran for migraine headache attributable to 
service.  

The governing laws and regulations are clear with respect to 
the establishment of effective dates based upon new and 
material evidence and upon reopened claims.  The effective 
shall be the date of receipt of the claim to reopen, or the 
date entitlement arose, whichever is later (emphasis added).  
In the case now on appeal, the earliest effective date 
allowed by governing law and regulation is the 29 November 
2002 date of receipt of claim to reopen from the Veteran.  
The laws and regulations governing establishment of effective 
dates is certainly clear as applied to the facts presented in 
this appeal.

The only other way for the Veteran to secure the award of an 
earlier effective date would be to bring a valid and 
successful claim of clear and unmistakable error in an 
earlier rating decision; in this case, the March 1981 rating 
decision.  The Veteran has submitted written statements and 
presented testimony arguing the validity, logic, and fairness 
of this earlier rating decision, but he has not at any time 
during the pendency of the appeal, presented a valid formal 
claim of clear and unmistakable error.  Such claim has not 
been previously adjudicated by the RO, and such issue is not 
perfected to the Board for appeal.

The Board will point out, however, that a claim of clear and 
unmistakable error (CUE) is a very specific and rare kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court put forth a three-pronged test to determine whether CUE 
was present in a prior determination:  (1) either the correct 
facts as they were known at the time, were not before the 
adjudicator (i.e., this is more than a simple disagreement as 
to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extent at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Subsequently developed evidence is not applicable in a CUE 
analysis.

Broad-brush allegations of failure to follow regulations or 
if failure to give due process, or any other non-specific 
claim of error cannot meet the specificity required to render 
a claim of CUE meritorious.  In other words, the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).

The Veteran did not claim that he had chronic migraine 
headache at the time the original March 1981 rating decision 
denying migraine headache was issued.  Migraine headache was 
noted to have been diagnosed in service, but there was no 
complaint of chronic headache or any other neurological 
findings made on VA examination after service.  Service 
connection for migraine headache was denied by the RO, the 
Veteran was notified, and he did not appeal.  He waited over 
21 years to file an application to reopen a claim for service 
connection for migraine headache, the evidence for and 
against this claim was roughly equal, and the claim was 
ultimately allowed to the Veteran's benefit and properly made 
payable to the date of receipt of the claim to reopen in 
November 2002.  


ORDER

Entitlement to an effective date earlier than 29 November 
2002 for an award of service connection for migraine headache 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


